Citation Nr: 0927500	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-13 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 
1954.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 10 percent is 
warranted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows depressed mood, anxiety, some 
memory loss, difficulty sleeping, and occasional impaired 
impulse control and disturbances of motivation and mood, but 
does not show that the symptomatology associated with the 
Veteran's service-connected PTSD more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in July 2005 and December 2008 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the Veteran's service connection claims.  The 
letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The December 2008 letter provided this notice to 
the Veteran.  

The Board observes that the July 2005 letter was sent to the 
Veteran prior to the August 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the December 2008 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2002), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a January 2009 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, and the Veteran has been afforded 
VA examinations in connection with his claim, the respective 
reports of which are of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In evaluating this appeal, the Board has considered the 
propriety of each of this disability rating assignment for 
the entire appeal period.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For reasons discussed in more detail below, 
the Board finds that the competent evidence demonstrates that 
the Veteran's service- connected disability is sufficient to 
warrant a higher disability rating from the date of the 
original claim.  As such, the Board will discuss the 
Veteran's PTSD symptomatology in relation to the applicable 
rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Veteran was granted service connection for PTSD in August 
2006 and assigned a 10 percent disability rating, effective 
May 23, 2005, the date of his claim.  Under the relevant 
diagnostic code, as stated above, a 10 percent rating is 
assigned when the Veteran exhibits mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; when symptoms can be controlled by continuous medication.  
The Veteran asserts that a higher disability rating should be 
assigned for this period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 30 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The July 2006 C&P examination report and the October 
2007 VA examination report indicate that the Veteran's PTSD 
is characterized by a depressed mood, anxiety, difficulty 
sleeping, hypervigilance, some memory loss, disturbances of 
motivation and mood, and occasional unprovoked irritability 
and outbursts of anger.  As will be discussed in more detail 
below, such symptoms indicate some occupational and social 
impairment; and therefore warrant a disability rating of 30 
percent.

The July 2006 C&P examination report reveals that the Veteran 
is suffering from an anxious mood, sad affect, nightmares, 
hypervigilance and an exaggerated startle reflex.  The 
examiner notes that the Veteran is jumpy and irritable and 
has problems with his temper both at home and in work related 
situations.  The Veteran notes that he is isolated from other 
people with respect to social situations and is only close to 
his family.  The October 2007 VA examination report reveals 
much of the same symptomatology but further notes that the 
Veteran suffers from some short-term memory loss and a 
volatile temper.  Additionally, the Board notes that various 
other VA psychological examination notes and a May 2006 
private evaluation report are of record and further indicate 
the above listed symptomatology and also note that the 
Veteran suffers from disturbances of motivation and mood. The 
Board acknowledges the Veteran's complaints of memory 
problems, however the February 2008 psychological examination 
note indicates that the Veteran's memory problems are more a 
factor of his lack of motivation and psychological distress 
rather than a cognitive impairment issue.  Finally the Board 
observes that the Veteran exhibits good hygiene, normal 
speech and thought processes, no suicidal ideation, and good 
judgment and insight.  As such, the totality of the overall 
symptomatology indicates that an increase in disability 
rating is warranted.  As such, the Board finds that the 
Veteran should be assigned a 30 percent disability rating for 
the entire appeal period.  

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has frequent panic 
attacks, delusions, or obsessive rituals.  Additionally, the 
July 2006 C&P examination and the October 2007 VA examination 
do not indicate that the Veteran suffers from flattened 
affect, circumstantial or circumlocutory speech, difficulty 
in understanding complex commands, impaired judgment or 
abstract thinking or a difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiners do note that the Veteran has some short-term memory 
problems and disturbances of mood and motivation.  

The Board further notes that while the Veteran does suffer 
from occasional impaired impulse control with unprovoked 
irritability, no mention is made in the Veteran's medical 
records of any obsessional rituals or frequent 
hallucinations, suicidal ideations, neglect of personal 
hygiene, difficulty in adapting to stressful circumstances, 
near-continuous panic, illogical speech, gross thought 
impairment, or inability to perform activities of daily 
living congruent with the higher evaluations of 70 and 100 
percent.  

As for evidence exhibiting difficulty establishing and 
maintaining effective work and social relationships, a 
symptom which suggests a 50 percent rating or higher, the 
Board notes that the Veteran reported being retired, having 
worked for 38 years as a commercial roofer.  Prior to 
retirement, there was no indication that other than the 
occasional losing of his temper that he had any difficulties 
in maintaining effective work relationships.  Following 
retirement the July 2006 C&P examination report indicates 
that the Veteran continued to work part-time as a technical 
representative for a contracting firm.  With regard to the 
Veteran's ability to establish and maintain personal 
relationships, the Board notes that the competent evidence 
indicates that the Veteran reported having a good 
relationship with his wife of more than 50 years and a close 
relationship with his entire family including his children, 
grandchildren and a brother in Poland.  In addition the 
record indicates that the Veteran enjoys playing golf and 
going to church.  While the Board acknowledges the Veteran's 
statements that he is isolated from everyone except his 
family, the record does not indicate that the Veteran has 
difficulty in establishing and maintaining effective work and 
social relationships and therefore, the Veteran's impairment 
in this area is not significant enough to warrant a 50 
percent rating.

The Board acknowledges that the evidence of record 
demonstrates that the Veteran has occasional impaired impulse 
control and disturbances of motivation and mood, symptoms 
which are contemplated by higher ratings.  While the evidence 
of record indicates that the Veteran is able to perform 
activities of daily living, and that he does not meet the 
majority of the criteria for higher evaluations, the Veteran 
does suffer from depression and anxiety, some memory loss, as 
well as difficulty sleeping due to nightmares, and this 
reflects a higher rating than the currently assigned 10 
percent for the entire appeal period.  Thus, the Board 
concludes that the Veteran's overall disability picture most 
closely approximates that contemplated by a 30 percent 
evaluation.

Additionally, the Board notes that the Veteran was assigned 
GAF scores of 65 and 68 by the July 2006 C&P examiner and the 
October 2007 VA examiner, respectively, which indicates that 
the Veteran has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  However, 
the Board acknowledges that the May 2006 private 
psychological examiner assigned a GAF score of 55 which 
indicates that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Upon review of the competent evidence, the 
Board finds that the GAF scores of 65 and 68 are more 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
mild symptoms or some difficulty in social functioning as 
indicated by the October 2007 VA examination and the July 
2006 C&P examination.  Accordingly, such characterization 
more closely approximates the schedular criteria associated 
with the currently assigned 30 percent evaluation for his 
PTSD.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains familial relationships, and can 
function independently.  The record also demonstrates that he 
has no delusions, obsessional rituals, or suicidal or 
homicidal ideation.  He does, however, exhibit a depressed 
mood, anxiety, chronic sleep impairment, some memory problems 
and occasional outbursts of anger.  Based on the foregoing, 
the Board finds that the Veteran's PTSD more closely 
approximates the criteria for the 30 percent rating for the 
entire appeal period and entitlement to an increased rating 
on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements, as well as his wife's statements that he is 
entitled to higher disability ratings.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  However, while 
the Board notes that both the Veteran and his wife  are 
competent to provide evidence regarding symptomatology, they 
are not competent to provide an opinion regarding the 
severity of his symptomatology.  Such evidence must come from 
a medical professional.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for the entire 
appeal period.  As such, the Board finds that a rating of 30 
percent, but no higher is warranted.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 30 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Indeed the July 2006 examination report 
indicates that the Veteran is retired, but still works as a 
technical representative part-time for a contracting firm.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD, but a preponderance of the 
evidence is against an assignment higher than the 30 percent 
that is assigned herein.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 30 percent, 
for the entire appeal period, but not greater, for service-
connected PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


